Exhibit 21.1 Subsidiaries of TransAtlantic Petroleum Ltd. March22, 2017 Subsidiary JurisdictionofIncorporation Amity Oil International Pty Ltd Australia Incremental Petroleum Pty Ltd Australia TransAtlantic Australia Pty Ltd Australia TransAtlantic Exploration Mediterranean International Pty Ltd Australia TransAtlantic (Holdings) Australia Pty Ltd Australia DMLP, Ltd. Bahamas Talon Exploration, Ltd. Bahamas TransAtlantic Turkey, Ltd. Bahamas TransAtlantic Worldwide, Ltd. Bahamas TransAtlantic Holdings, Ltd. Bahamas TransAtlantic Holdings B.C. Ltd. British Columbia Delvina Gas Company Ltd. British Virgin Islands Direct Petroleum Bulgaria EOOD Bulgaria TransAtlantic Petroleum Cyprus Limited Cyprus TransAtlantic Petroleum (USA) Corp. Delaware TransAtlantic Worldwide Romania SRL Romania Petrogas Petrol Gaz ve Petrokemya Urunleri Insaat Sanayive Ticaret A.S. Turkey
